Fourth Court of Appeals
                                       San Antonio, Texas
                                             December 17, 2014

                                            No. 04-14-00696-CV

                         IN THE INTEREST OF E.P.C., ET AL., CHILDREN,

                       From the 225th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013-PA-02387
                          Honorable Charles E. Montemayor, Judge Presiding


                                               O R D E R

         Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California, 368 U.S.
738 (1967), in which he asserts there are no meritorious issues to raise on appeal. Counsel has informed
the appellant of her right to file her own brief and provided appellant with a form motion for requesting
the appellate record. See Kelly v. State, No. PD-07-02-13, 2014 WL 2865901, at *3 (Tex. Crim. App.
June 25, 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v.
State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.); see also In re R.R., No. 04-03-
00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying
Anders procedure in appeal from termination of parental rights). The State has filed a letter waiving its
right to file an appellee’s brief unless the appellant files a pro se brief.

        If the appellant desires to request the appellate record, she must file the motion requesting the
record within ten days from the date of this order. If appellant desires to file a pro se brief, she must do so
within twenty days from the date of this order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a
pro se brief, the State may file a responsive brief no later than twenty days after the date the appellant’s
pro se brief is filed in this court. It is further ORDERED that the motion to withdraw, filed by appellant’s
counsel, is HELD IN ABEYANCE pending further order of the court.



                                                           ___________________________________
                                                           Patricia O. Alvarez, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 17th day of December, 2014.



                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court